PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/284,127
Filing Date: 3 Oct 2016
Appellant(s): Oleson et al.



__________________
Trevor T. Graves
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5 November 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 107-115, 117-121, 124-125, 133, 136 and 138 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta (US 5,528,229) in view of Madsen (US 8,066,480 B2).

Regarding claim 107, Mehta teaches a fan system (Fig.1), wherein the fan system comprises: (a) a hub (Fig.1), wherein the hub is configured to rotate (Fig.1); (b) a plurality of fan blades mounted to the hub (Fig.1); (c) a motor (Fig.1), wherein the motor is in communication with the hub, wherein the motor is operable to rotate the hub (Fig.1); and (d) a control panel (Fig.3-6) in communication with the motor, wherein the control panel comprises a display screen (Fig.6, 23) and a plurality of user input features (Fig.6, 67), wherein the display screen is operable to display information relating to operation of the fan system (Fig.7-11), wherein the user input features are operable to control operation of the fan system (Fig.6, 67; note control buttons 58-60 and 62-65).
Mehta does not teach the user input features comprises a first user input feature operable to cycle through a plurality of screens rendered on the display screen, wherein each screen of the plurality of screens relates to a different aspect of operation of the fan system.
Madsen teaches a fan system (Fig.1), wherein the fan system comprises: (a) a hub configured to rotate (Fig.1); (b) a plurality of fan blades mounted to the hub (Fig.1); (c) a motor (Fig.3, 68) in 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the fan system of Mehta by having the user input features comprises a first user input feature operable to cycle through a plurality of screens rendered on the display screen, wherein each screen of the plurality of screens relates to a different aspect of operation of the fan system as taught by Madsen because this would allow consolidating and therefore, eliminating extra input features which make the construction of the control panel simpler by having less input features.

Regarding claim 108, Mehta and Madsen further teach the display screen is configured to display a plurality of icons (Mehta Fig.7-11).

Regarding claim 109, Mehta and Madsen further teach the plurality of icons comprise a fan icon, a light icon, and at least one arrow icon (Mehta Fig.7, 87/91/86+88 respectively).



Regarding claim 111, Mehta and Madsen further teach a light, wherein the display screen is configured to present the light icon when the light is activated, wherein the display screen is configured to not present the light icon when the light is not activated (Mehta Fig.7, 91; column 8 line 13-15).

Regarding claim 112, Mehta and Madsen further teach the display screen is configured to present the at least one arrow icon in accordance with a rotation direction of the hub (Mehta Fig.7, 86/88; note the arrows indicate airflow direction which is a direct indication of rotation direction of the hub).

Regarding claim 113, Mehta and Madsen further teach the display screen is configured to display information indicating a rotation speed of the hub (Mehta Fig.7, 74/75/87).

Regarding claim 114, Mehta and Madsen teach all the limitations in claim 113, see above, however, do not explicitly teach the information indicating a rotation speed of the hub comprises a percentage representation, wherein the percentage representation represents a percentage of a maximum rotation speed.
Mehta teaches indicating the speed of the fan with a letter or number (Fig.7, 74/75; column 7 line 60-66; H for high speed, L for low speed, numbers 2-5 in between). Using the speed information and scale range, a person of ordinary skills could easily program the controller to display the rotation speed 

Regarding claim 115, Mehta and Madsen further teach the control panel is further operable to control a plurality of fans (Mehta column 6 line 48-60).

Regarding claim 117, Mehta and Madsen further teach the control panel is operable to control each fan of the plurality of fans individually (Mehta column 6 line 48-60).

Regarding claim 118, Mehta and Madsen further teach the control panel is configured to communicate with the motor wirelessly (Mehta column 6 line 22-29).

Regarding claim 119, Mehta and Madsen teach all the limitations in claim 118, see above, however, does not explicitly teach the display screen is configured to display information indicating whether the control panel is in communication with the motor via wire or wirelessly.


Regarding claim 120, Mehta and Madsen further teach the control panel is operable to change the direction of rotation of the hub (Mehta Fig.6, 58 as modified by Madsen to be included in a single user input feature).

Regarding claim 121, Mehta and Madsen further teach the plurality of screens comprises a rotation direction selection screen (Mehta Fig.6, 58; Fig.7; by pressing 58 screens would change to show direction 86 or 88; as modified by Madsen to be included in a single user input feature), wherein the control panel is operable to select a direction of rotation of the hub when the display screen presents the rotation direction selection screen (Mehta Fig.6, 58; Fig.7; by pressing 58 screens would change to show direction 86 or 88; as modified by Madsen to be included in a single user input feature).



Regarding claim 125, Mehta and Madsen further teach the display screen is operable to render a plurality of different images in response to activation of the user input features (Mehta Fig.6-11).

Regarding claim 133, Mehta and Madsen further teach the control panel is mounted to a wall (Mehta column 7 line 13-16).

Regarding claim 136, Mehta and Madsen further teach the control panel comprises a handheld remote control (Mehta column 7 line 13-16; when resting on a table it could be handheld while operating the control panel to change the fan system operation).

Regarding claim 138, Mehta teaches a fan system (Fig.1), wherein the fan system comprises: (a) a hub (Fig.1), wherein the hub is configured to rotate (Fig.1); (b) a plurality of fan blades mounted to the hub (Fig.1); (c) a motor (Fig.1), wherein the motor is in communication with the hub, wherein the motor is operable to rotate the hub (Fig.1); and (d) a control panel (Fig.3-6) in communication with the motor, wherein the control panel comprises a display screen (Fig.6, 23) and a plurality of user input features (Fig.6, 67), wherein the display screen is operable to display information relating to operation of the fan system (Fig.7-11), wherein the user input features are operable to control operation of the fan system (Fig.6, 67; note control buttons 58-60 and 62-65).
Mehta does not teach the user input features comprises a first user input feature operable to cycle through a plurality of screens rendered on the display screen, wherein each screen of the plurality of screens relates to an individual aspect of operation of the fan system.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the fan system of Mehta by having the user input features comprises a first user input feature operable to cycle through a plurality of screens rendered on the display screen, wherein each screen of the plurality of screens relates to an individual aspect of operation of the fan system as taught by Madsen because this would allow consolidating and therefore, eliminating extra input features which make the construction of the control panel simpler by having less input features.

s 116, 122-123, 131-132 and 134 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta (US 5,528,229) in view of Madsen (US 8,066,480 B2) as applied to claims 107 and 115 above, and further in view of Lingemann (US 6,967,565 B2).

Regarding claim 116, Mehta and Madsen teach all the limitations in claim 115, see above, however, do not explicitly teach the plurality of screens comprises a fan selection screen, wherein the control panel is operable to select one or more fans of the plurality of fans to be controlled by the control panel when the display screen presents the fan selection screen.
Lingemann teaches a building automation system including user interface units with touchscreens, power drivers, and a controller (abstract). Lingemann further teaches the automation system user interface includes a feature that controls fans (Fig.10-12/15; column 10 line 52-60 ‘level control such as a fan’), the user interface can further display a ‘screen object’ with a list of all controllable devices (column 4 line 55-64 the ‘screen object’ would display all fans in a system to perform ‘level control’); this would allow users to easily access and control a desired fan within a system with multiple fans by displaying a list of all fans in a single screen object.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the fan system of Mehta and Madsen by having the plurality of screens comprises a fan selection screen, wherein the control panel is operable to select one or more fans of the plurality of fans to be controlled by the control panel when the display screen presents the fan selection screen as taught by Lingemann because this would allow users to easily access and control a desired fan within a system with multiple fans by displaying a list of all fans in a single screen object.

Regarding claim 122, Mehta, Madsen and Lingemann further teach the control panel is operable to toggle power to an auxiliary device (Lingemann column 28 line 31-41; note on/off objects).

Regarding claim 123, Mehta, Madsen and Lingemann further teach the plurality of screens comprises an auxiliary power toggle screen, wherein the control panel is operable to toggle power to the auxiliary device when the display screen presents the auxiliary power toggle screen (Lingemann Fig.22A, 603/610; column 28 line 31-41; note on/off objects).

Regarding claim 131, Mehta, Madsen and Lingemann further teach the fan system is installed in a facility having an HVAC system, wherein the control panel is further in communication with the HVAC system (Lingemann column 30 line 14-27).

Regarding claim 132, Mehta, Madsen and Lingemann further teach the HVAC system comprises a plurality of HVAC units, wherein the control panel is operable to selectably control one or more of the HVAC units within the HVAC system (Lingemann column 15 line 27-31; note HVAC units).

Regarding claim 134, Mehta, Madsen and Lingemann further teach the display screen comprises a touch screen, wherein at least a portion of the user input features are provided by the touch screen (Lingemann Fig.10, 188).

Claim 126 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta (US 5,528,229) in view of Madsen (US 8,066,480 B2) as applied to claim 125 above, and further in view of Chapman et al – hereafter Chapman – (US 7,455,240 B2).
Mehta and Madsen teach all the limitations in claim 125, see above, however, do not explicitly teach the images are stored as bitmap files.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the fan system of Mehta and Madsen by having the images are stored as bitmap files as taught by Chapman because this would allow displaying an icon animation via multiple bitmap images to represent the illusion of animation when an element is operating.

Claims 127-130 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta (US 5,528,229) in view of Madsen (US 8,066,480 B2) as applied to claim 125 above, and further in view of “TI - Users Guide SLAU195A–December 2006–Revised February 2009” – hereafter TI –.

Regarding claim 127, Mehta and Madsen teach all the limitations in claim 125, see above, however, do not explicitly teach a plurality of sensors configured to detect fault conditions within the fan system.
TI teaches a complete thermal management kit solution with several fan hardware configuration and temperature sensing options (page 1). TI further teaches a fan fault feature that detects and alerts fault condition within the fan system via sensors measuring fan speed (page 25).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the fan system of Mehta by having a plurality of sensors configured to detect fault conditions within the fan system as taught by TI because this would allow alerting users and/or maintenance teams about problems within the fan system.

Regarding claim 128, Mehta, Madsen and TI further teach the display screen is configured to display information indicating fault conditions detected by the sensors (TI page 25).

Regarding claim 129, Mehta, Madsen and TI further teach the control panel is rendered at least partially inoperable in response to one or more fault conditions detected by the sensors (TI page 25; note delay implemented in software).

Regarding claim 130, Mehta, Madsen and TI further teach the control panel further comprises a reset feature, wherein the reset feature is configured to restore full operability of the control panel after the control panel has been rendered at least partially inoperable in response to one or more fault conditions detected by the sensors (TI page 25; note Hardware Test screenshot “Reset the AMC device” button).

Claims 135 and 137 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta (US 5,528,229) in view of Madsen (US 8,066,480 B2) as applied to claim 125 above, and further in view of Wall et al – hereafter Wall – (US 20030156053 A1).

Regarding claim 135, Mehta and Madsen teach all the limitations in claim 107, see above, however, do not explicitly teach the control panel comprises a remote personal computer.
Wall teaches a universal remote control apparatus that is programmable (abstract). Wall further teaches the control apparatus can be utilized to display identical information on the screen of a computer as on the display screen of the remote control apparatus to allow testing and verification of the final programming into the remote control apparatus (¶16).


Regarding claim 137, Mehta, Madsen and Wall further teach the control panel is further in communication with a remote computer system, wherein the control panel is configured to communicate data relating to operation of the fan system to the remote computer system (Wall ¶16).

(2) Response to Argument

Rejection of claim 107 over Mehta in view of Madsen
The Appellant has argued, see page 4 line 24-31 of the Appeal Brief that a prima facie case of obviousness is lacking because the Examiner fails to provide any reason based on a rational underpinning for combining the references.
The Examiner respectfully disagrees. The Examiner respectfully points out that the rejection of claim 107 establishes an articulated reasoning of the benefits of the teachings of Madsen. The elimination of extra input features from Mehta would lead to a consolidation of said input features into a single input feature as taught by Madsen, resulting in a simplification of the construction of the control panel disclosed by Mehta. The articulation of the teachings and benefits disclosed by Madsen in the claim rejection are the rational underpinning that would have led one of ordinary skills to modify the disclosed control panel of Mehta to arrive at the claimed invention, thereby, the Examiner established a prima facie case of obviousness. Note that the claim rejection clearly points to the deficiencies of Mehta, how Madsen teaches said deficiencies and the benefits (which would motivate one of ordinary 

The Appellant further argued, see page 5 line 12-26 that a prima facie case of obviousness is lacking because the Examiner fails to provide any reason based on a rational underpinning and points to the Examiner needing to demonstrate that a person of ordinary skills in the art would have been motivated to combine the teachings of the cited references. 
The Examiner respectfully disagrees. The Examiner respectfully points out that the rejection of claim 107 establishes an articulated reasoning of the benefits of the teachings of Madsen. The elimination of extra input features from Mehta would lead to a consolidation of said input features into a single input feature as taught by Madsen, resulting in a simplification of the construction of the control panel disclosed by Mehta. The articulation of the teachings and benefits disclosed by Madsen in the claim rejection are the rational underpinning that would have led one of ordinary skills to modify the disclosed control panel of Mehta to arrive at the claimed invention, thereby, the Examiner established a prima facie case of obviousness. Note that the claim rejection clearly points to the deficiencies of Mehta, how Madsen teaches said deficiencies and the benefits (which would motivate one of ordinary skills in the art to modify Mehta) of Madsen’s teachings, therefore, the arguments are not found persuasive. 

The Appellant further argued, see page 5 line 27 through page 6 line 6 that the rationale provided by the Examiner is not one that would have motivated a skilled artisan to modify the fan system of Mehta and points to Mehta and Madsen each teaching the same number of inputs for controlling the fan component.


The Appellant further argued, see page 6 line 7-12 that the Examiner’s position is nothing more than “mere showing” that certain features maybe found in disparate references and that the lone reason of making construction of the control panel “simpler” is not evident for the reasons noted above in the Appeal Brief filed 5 November 2020.
The Examiner respectfully disagrees. The Examiner respectfully points out that making control panel construction “simpler” is a common and known goal of control panel manufacturers. By consolidating input feature buttons, less space is necessary to accommodate said input feature buttons, furthermore, manufacturing time and cost could be reduced by having less physical components to manufacture and assemble. For the reasons above, the motivation of consolidating input features is a proper reason that would have led one of ordinary skill to combine the cited prior art references and the arguments are not found persuasive.

Rejection of claim 114 over Mehta in view of Madsen
The Appellant has argued, see page 7 line 15 through page 8 line 4 of the Appeal Brief that a prima facie case of obviousness is further lacking because the Examiner fails to provide any reason based on a rational underpinning for including the rotation speed of the hub of Mehta as a percentage representation.
The Examiner respectfully disagrees. The Examiner respectfully points out that claim 114 rejection clearly established different methods of displaying rotation speed of fan hubs that are commonly known to inform users of current operating conditions of a fan and provided examples of said different methods of displaying the rotation speed information of a fan hub. The claim 114 rejection further pointed to the rational underpinning of simple substitution of one known element for another to obtain predictable results as the prima facie case of obviousness rationale. Note that the claim 114 rejection acknowledged that Mehta already displays the rotation speed using a commonly known scale of a combination of letters and numbers. Therefore, the predictable results, of substituting the letters and numbers scale rotation speed information of Mehta for a percentage scale rotation speed information, is clearly and predictably to display a rotation speed of the fan to the user. For the reasons above, the arguments are not found persuasive.

Rejection of claim 119 over Mehta in view of Madsen
The Appellant has argued, see page 8 line 5-24 of the Appeal Brief that Mehta solely teaches wireless communication between the control panel and the fan system and, therefore, would not have any for displaying information indicating whether the communication is via wire or wirelessly and that the merely conclusory statement is not sufficient to establish a prima facie case of obviousness for claim 119.


Rejection of claim 122 over Mehta in view of Madsen and Lingemann
The Appellant has argued, see page 8 line 25 through page 9 line 14 of the Appeal Brief that nowhere or anywhere in Lingemann mention auxiliary devices and that the Examiner is merely speculating that the user programmable screen objects 603 and on/off objects 610 are auxiliary devices.
The Examiner respectfully disagrees. The Examiner respectfully points out that claim 122 recites the control panel being operable to toggle power to an auxiliary device. Claim 122 rejection clearly established how a control panel of Lingemann is operable to toggle power to auxiliary devices (on/off objects), therefore, the control panel of Mehta as modified by Madsen and Lingemann would be capable of/operable to toggle power to auxiliary devices as claimed in claim 122. For the reasons above, the arguments are not found persuasive.


Rejection of claim 126 over Mehta in view of Madsen and Chapman
The Appellant has argued, see page 9 line 15-25 of the Appeal Brief that claim 126 is not related to portraying “the illusion of animation when an element is operating,” as the Examiner suggests. Rather, the display images of claim 126 are stored in order to display status and/or error information to the user. As a result, the rationale provided by the Examiner fails to explain how the combination of Mehta, Madsen and Chapman teaches the elements of claim 126, and a prima facie case of obviousness is lacking.
The Examiner respectfully disagrees. The Examiner respectfully points out that Appellant is attaching extra limitations not required by claim 126 by arguing the claim display images are captured and stored in order to display status and/or error information, these limitations are clearly not part of claim 126, therefore, this part of the argument is not persuasive. Furthermore, the rejection of claim 126 is based on a teaching, suggestion, or motivation in the prior art rationale based on the teachings of Chapman. Note that Chapman in addition to teach the claim limitations of claim 126, also provides the established suggestion and/or motivation used in the claim rejection as a proper rationale that supports establishing a prima facie case of obviousness. For the reasons above, the arguments are not found persuasive.

Rejection of claim 138 over Mehta in view of Madsen
The Appellant has argued, see page 9 line 26 through page 11 line 23 of the Appeal Brief that the mode control 84 of Madsen may be used to cycle through multiple display screens, the screens are not related to an individual aspect of operation of the fan system, as required by claim 138, that claim 138 recites a display 502 with a plurality of screens, wherein each screen relates to an individual aspect of operation of the fan system (For instance, the plurality of screens may relate specifically to temperature, humidity, power consumption, system health, and fan velocity, and a user may be able to 
The Examiner respectfully disagrees. The examiner respectfully points out that the arguments attach extra limitations not required by the claim language. Under the broadest reasonable interpretation of the claim language, i.e., screens relating specifically to temperature, humidity, power consumption, etc., the teachings of Madsen of displaying different modes of operation cover the limitation of displaying screens related to individual aspects of the operation of the fan system. Note that every mode disclosed by Madsen is an individual aspect of operation of the fan system. Although apellant argues screens could display temperature, humidity, etc. as individual aspects of the operation of the fan system, these limitations are not recited by the claim language and therefore, not required under the broadest reasonable interpretation of the claim. For the reasons above, the arguments are not persuasive.



Respectfully submitted,
/JUAN G FLORES/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/David E Sosnowski/SPE, Art Unit 3745                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747       
                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.